DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ende et al. “Large Area Photonic Flash Soldering of Thin Chips on Flex Foils for Flexible Electronic Systems: In Situ Temperature Measurements and Thermal Modelling” (IDS) (hereafter Ende) in view of Cheung et al. (US 2013/0270230A1) (hereafter Cheung). 
With respect to claim 1, Ende teaches a method for bonding a chip to a substrate by a heat bonding material disposed there between, wherein the heat bonding material has material properties which cause the heat bonding material to form a bond when a temperature of the heat bonding material is elevated to a bonding temperature, the method comprising: applying, using a flash lamp, a light pulse to the chip to cause a momentarily increase to a temperature of 
With respect to claim 1, Ende does not teach pre-heating at least the substrate from an initial temperature to an elevated temperature remaining below a glass transition temperature of the substrate.
However, Cheung teaches pre-heating at least the substrate from an initial temperature to an elevated temperature remaining below a glass transition temperature of the substrate (paragraphs 28, 31, 43, and 46).  When the preheating of Cheung is combined with the photonic soldering of Ende the overall bonding process is a result of the combined pre-heating and pulsed heating of the substrate.
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the preheating of Cheung with the process of Ende in order to reduce the amount of energy required for soldering and prevent the component(s) from being damaged during preheating.




Also with respect to claim 1, Ende does not explicitly teach wherein the period of time is less than 100 ms. However, since Ende is using the same materials as that of the applicant with similar photonic flash soldering processing parameters, it is the examiner’s position that the PET, PI, and PET-PU foils (substrates) of Ende will intrinsically reach a temperature above the glass transition temperature for a period of time less than 100 ms when the preheating of Cheung is employed.  Also note that Ende is directed at preventing damage during bonding due excessive heat input.  Accordingly, it would have been obvious to one of ordinary skill in the art to minimize the time (less than 100 ms) that the components are subjected to the higher temperatures in order to prevent thermal degradation.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an elevated temperature over the glass transition temperature for a period of time less than 100 ms, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to have an elevated temperature over the glass transition temperature for a period of time less than 100 ms by the reasoned expectation of reducing or eliminating thermal degradation. 
With respect to claim 2, Ende teaches determining a minimum elevated temperature by a lowest elevated temperature from which the temperature of the chip can be momentarily increased by the light pulse for forming a bond by means of the heat bonding material without damaging at least one of the chip or substrate, the lowest elevated temperature being higher than the initial temperature, determining a maximum elevated temperature as the glass transition temperature, and selecting the elevated temperature between the minimum elevated temperature and the maximum elevated temperature (Figures 1, 4, and 5; Table 2; page 1176, 
 With respect to claim 3, Ende teaches wherein the elevated temperature is at least 50.degree. C (Figures 1, 4, and 5; Table 2; page 1176, column 1, line 9-page 1177, column 1, line 17; page 1177, column 2, line 15-page 1181, column 1, line 49). 
With respect to claim 4, Ende teaches wherein the elevated temperature is in a range of 0.5 to 50% degrees Celsius smaller than a lowest damage temperature of the chip or the glass transition temperature of the substrate (Figures 1, 4, and 5; Table 2; page 1176, column 1, line 9-page 1177, column 1, line 17; page 1177, column 2, line 15-page 1181, column 1, line 49). 
With respect to claim 5, Ende teaches wherein a damage temperature of the chip is higher than the glass transition temperature of the substrate, wherein the damage temperature of the chip is defined as a minimum temperature at which the chip loses essential functionality when maintained over a period of time exceeding one second (Figures 1, 4, and 5; Table 2; page 1176, column 1, line 9-page 1177, column 1, line 17; page 1177, column 2, line 15-page 1181, column 1, line 49). 
With respect to claim 6, Ende teaches wherein the bonding temperature is between the damage temperature of the chip and the glass transition temperature of the substrate (Figures 1, 4, and 5; Table 2; page 1176, column 1, line 9-page 1177, column 1, line 17; page 1177, column 2, line 15-page 1181, column 1, line 49). 
With respect to claim 10, Ende teaches wherein the substrate is flexible and the method is carried out using roll-to-roll processing, wherein during the roll-to-roll processing (page 1175).  Note that in the collective process of Ende and Cheung the pre-heating would be intrinsically . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ende and Cheung as applied to claim 1 above, and further in view of Trabucco (US 5,899,737).
With respect to claims 7, Ende and Cheung do not teach wherein a mask is arranged over a portion of the substrate for at least partly blocking the light pulse from reaching at least a portion of the substrate. However, Trabucco teaches wherein a mask is arranged over a portion of the substrate for at least partly blocking the light pulse from reaching at least a portion of the substrate (column 2, lines 21-30; and column 3, line 56-column 4, line 17).
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the mask of Trabucco in the collective process of Ende and Cheung in order to deliver heating light to only the required areas of the component being bonded.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ende and Cheung as applied to claim 1 above, and further in view of Kalmbach et al. (US 2011/0163085A1) (hereafter Kalmbach).
With respect to claims 8-9, Ende teaches a light source being arranged above for providing a light pulse for heat bonding (pages 1175-1183), while Kalmbach teaches preheating from below (figure 2; and paragraph 31).  Note that the preheating of Kalbach is considered continuous in view of the broadest reasonable interpretation. 
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the collecting heating configuration of Ende and Kalmbach in order to provide adequate clearance for both heating means.

Claim 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ende et al. “Photonic Flash Soldering of Thin Chips and SMD Components on Foils for Flexible Electronics” (hereafter Photonic) in view of Hirasawa (JP 62-101040A). 
With respect to claim 1, Photonic teaches a method for bonding a chip to a substrate by a heat bonding material disposed there between, wherein the heat bonding material has material properties which cause the heat bonding material to form a bond when a temperature of the heat bonding material is elevated to a bonding temperature, the method comprising: applying, using a flash lamp, a light pulse to the chip to cause a momentarily increase to a temperature of the chip to a pulsed peak temperature (figures 3 and 6; page 1879, column 2, line 3-page 1880, column 1, line 21; page 1880, column 2, line 23-page 1881, column 1, line 46; and page 1881, column 2, line 9-column 1883, column 1, line 19); wherein the momentary increase to a temperature of the chip to the pulsed peak temperature causes a conducted heat flow from the chip to the heat bonding material, wherein the conducted heat flow from the chip to the heat bonding material causes: the heat bonding material to reach the bonding temperature and form a bond between the chip and the substrate, and a pulsed heating of the substrate (figures 3 and 6; page 1879, column 2, line 3-page 1880, column 1, line 21; page 1880, column 2, line 23-page 1881, column 1, line 46; and page 1881, column 2, line 9-column 1883, column 1, line 19), wherein, the chip substrate momentarily reaches a temperature above the glass transition temperature of the substrate for a period of time (figures 3 and 6; page 1879, column 2, line 3-page 1880, column 1, line 21; page 1880, column 2, line 23-page 1881, column 1, line 46; and page 1881, column 2, line 9-column 1883, column 1, line 19). 
With respect to claim 1, Photonic does not teach pre-heating at least the substrate from an initial temperature to an elevated temperature remaining below a glass transition temperature of the substrate.
However, Hirasawa teaches pre-heating at least the substrate from an initial temperature to an elevated temperature remaining below a glass transition temperature of the substrate 
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the preheating of Hirasawa with the process of Photonic in order to reduce the amount of energy required for soldering and prevent the component(s) from being damaged during preheating.
Also with respect to claim 1, Photonic does not explicitly teach wherein the period of time is less than 100 ms. However, since Photonic is using the same materials as that of the applicant with similar photonic flash soldering processing parameters, it is the examiner’s position that the PET, PI, and PET-PU foils (substrates) of Photonic will intrinsically reach a temperature above the glass transition temperature for a period of time less than 100 ms when the preheating of Hirasawa is employed.  Also note that Photonic is directed at preventing damage during bonding due excessive heat input.  Accordingly, it would have been obvious to one of ordinary skill in the art to minimize the time (less than 100 ms) that the components are subjected to the higher temperatures in order to prevent thermal degradation.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an elevated temperature over the glass transition temperature for a period of time less than 100 ms, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The artisan would have been motivated to have an elevated temperature over the glass transition temperature for a period of time less than 100 ms by the reasoned expectation of reducing or eliminating thermal degradation. 


 With respect to claim 3, Photonic teaches wherein the elevated temperature is at least 50.degree. C (pages 1879-1885). 
With respect to claim 4, Photonic teaches wherein the elevated temperature is in a range of 0.5 to 50% degrees Celsius smaller than a lowest damage temperature of the chip or the glass transition temperature of the substrate (pages 1879-1885). 
With respect to claim 5, Photonic teaches wherein a damage temperature of the chip is higher than the glass transition temperature of the substrate, wherein the damage temperature of the chip is defined as a minimum temperature at which the chip loses essential functionality when maintained over a period of time exceeding one second (pages 1879-1885). 
With respect to claim 6, Photonic teaches wherein the bonding temperature is between the damage temperature of the chip and the glass transition temperature of the substrate (pages 1879-1885). 
With respect to claim 10, Photonic teaches wherein the substrate is flexible and the method is carried out using roll-to-roll processing, wherein during the roll-to-roll processing, (pages 1879-1885).  Note that in the collective process of Photonic and Hirasawa the pre-. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Photonic and Hirasawa as applied to claim 1 above, and further in view of Trabucco (US 5,899,737).
With respect to claims 7, Photonic and Hirasawa do not teach wherein a mask is arranged over a portion of the substrate for at least partly blocking the light pulse from reaching at least a portion of the substrate. However, Trabucco teaches wherein a mask is arranged over a portion of the substrate for at least partly blocking the light pulse from reaching at least a portion of the substrate (column 2, lines 21-30; and column 3, line 56-column 4, line 17).
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the mask of Trabucco in the collective process of Photonic and Hirasawa in order to deliver heating light to only the required areas of the component being bonded.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Photonic and HirasawaJP ‘104 as applied to claim 1 above, and further in view of Kalmbach et al. (US 2011/0163085A1) (hereafter Kalmbach).
With respect to claims 8-9, Photonic teaches a light source being arranged above for providing a light pulse for heat bonding (pages 1175-1183), while Kalmbach teaches preheating from below (figure 2; and paragraph 31).  Note that the preheating of Kalbach is considered continuous in view of the broadest reasonable interpretation. 
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the collecting heating configuration of Photonic and Kalmbach in order to provide adequate clearance for both heating means.


Response to Arguments
2/2/22 have been fully considered but they are not persuasive. 
The applicant argues that Ende, upon which the Office action primarily relies, describes photonic soldering without preheating. Moreover, Ende does not describe that the substrate momentarily reaches a temperature above the glass transition temperature for a period of time less than 100 msec. In view of the above discussion of Applicant’s claimed invention (and results thereof regarding the heating of the chip, substrate and bonding material), the Office action erroneously asserts that the PET, PI, and PET-PU foils (substrates) of Ende intrinsically reach, during a bonding operation, a temperature above the glass transition temperature of the substrate for a period of time less than 100 msec.
Cheung, upon which the Office action relies to fill admitted gaps in Ende with regard to Applicant’s claimed “preheating”, describes using laser soldering for promoting partial bonding of the chip to the substrate. Subsequently, the partially-bonded chip and substrate are transported to a preheat station. Next, the partially-bonded chip is transported to the thermal compression bonding station for final bonding, wherein a compressive bonding tool is lowered and pressed onto the chip for holding the chip in place. The temperature of the bonding tool is then elevated above the solder melting temperature.
However, Cheung does not utilize a light pulse/flash for obtaining the bonding after (and in combination with) preheating. Instead, the preheating in Cheung is merely used to reduce the overall time required for the thermal compression heating process. Importantly, nowhere does Cheung teach or suggest using the preheating to prevent/limit damage to the substrate during flash heating of the chip to affect heat bonding the chip and substrate. Moreover, Cheung does not describe that the temperature of the substrate reaches a temperature above the substrate’s glass temperature (i.e. point where the substrate is structurally harmed) for less than 100 msec. As such, there is no discernable advantage or reason, based upon the teachings of Cheung, 
The examiner respectfully disagrees.  As mentioned above, since Ende is using the same materials as that of the applicant with similar photonic flash soldering processing parameters, it is the examiner’s position that the PET, PI, and PET-PU foils (substrates) of Ende will intrinsically reach a temperature above the glass transition temperature for a period of time less than 100 ms when the preheating of Cheung is employed.  The applicant has failed to provide a persuasive argument or evidence that the collective process of Ende and Cheung would not reach a temperature above the glass transition temperature for a period of time less than 100 ms to form a satisfactory bond.  Preheating to reduce the bonding cycle time and thus the energy required for the bonding step is notoriously well known, as evidenced by Cheung teaching that preheating is used to reduce the overall time required.  In response to applicant's argument that nowhere does Cheung teach or suggest using the preheating to prevent/limit damage to the substrate during flash heating of the chip to affect heat bonding the chip and substrate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, Ende is concerned with preventing damage during bonding due excessive heat input.  Accordingly, it would have been obvious to one of ordinary skill in the art to minimize the time that the components are subjected to the higher bonding temperatures in order to prevent thermal degradation.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an elevated temperature over the glass transition temperature for a period of time less than 100 ms, since it has been held that discovering an optimum value or a result effective variable involves only 

The applicant also argues that after preheating, Hirasawa et al. does not employ a light flash/pulse generated by a flash lamp resulting in a transient pulsed peak temperature. Instead, Hirasawa describes using a mask or lens (8, 8’’) for preventing the substrate (4) being irradiated and directly heated by the beam of light (7). Thus, Hirasawa expressly teaches using a mask/lens to avoid excessive heating of a substrate, thereby reducing the thermal effect on the substrate and avoiding damage of the substrate (4). The substrate (4) is preheated to a temperature which does not have a thermal effect thereon, and such preheating reduces, to some degree, the period for melting the soldering material that spans several seconds. As such, Hirasawa merely describes a complex and costly arrangement with masks or lenses for obtaining localized irradiation on the chip in order to prevent damage to the substrate during a heating process that occurs on the order of seconds (as opposed to fractions of a second in accordance with Applicant’ s claimed invention). Hirasawa is completely silent with regard to the temperature of the chip and/or substrate remaining above a damage temperature of the chip and/or substrate for less than 100 msec. There is no reason for using preheating (as taught by Hirasawa) for preventing damage to the substrate by limiting the time that the temperature exceeds the glass temperature of the substrate to a small fraction of a second (i.e. less than 100 msec.). The preheating described in Hirasawa is used solely to speed up a relatively slow soldering process that takes several seconds to complete. Importantly, neither reference teaches Applicant’s now clarified/limited feature of: the conducted heat flow from the chip furthermore causes a pulsed heating of the substrate, wherein the substrate momentarily 
The examiner respectfully disagrees.  As mentioned above, since Photonic is using the same materials as that of the applicant with similar photonic flash soldering processing parameters, it is the examiner’s position that the PET, PI, and PET-PU foils (substrates) of Photonic will intrinsically reach a temperature above the glass transition temperature for a period of time less than 100 ms when the preheating of Hirasawa is employed. The applicant has failed to provide a persuasive argument or evidence that the collective process of Photonic and Hirasawa would not reach a temperature above the glass transition temperature for a period of time less than 100 ms to form a satisfactory bond.  Preheating to reduce the bonding cycle time and thus the energy required for the bonding step is notoriously well known, as evidenced by Hirasawa teaching that preheating is used speed up a soldering process.  In response to applicant's argument that nowhere does Hirasawa teach or suggest using the preheating to prevent/limit damage to the substrate during flash heating of the chip to affect heat bonding the chip and substrate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, Photonic is concerned with preventing damage during bonding due excessive heat input.  Accordingly, it would have been obvious to one of ordinary skill in the art to minimize the time that the components are subjected to the higher bonding temperatures in order to prevent thermal degradation.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have an elevated temperature over the glass transition temperature for a period of time less than 100 ms, since it 
The examiner maintains that it would have been obvious to combine the preheating and photonic soldering of the prior art in order to reduce the amount of thermal energy that needs to be applied to complete bonding.  The lower the amount of thermal energy applied during bonding, the less the likelihood of thermal degradation.  In addition, since less thermal energy is required to complete bonding it is also possible to perform the bonding step more quickly.  Consequently, the examiner maintains that a proper prima facie case of obviousness has been established.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735